Exhibit 10.10

 

SEVENTH AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This Seventh Amendment to Employment Agreement is made as of the 2nd day of
April, 2012, by and between Standard Parking Corporation, a Delaware corporation
(the “Company”), and Michael K. Wolf (the “Executive”).

 

RECITALS

 

A.                                    The Executive and Standard Parking, L.P.,
a Delaware limited partnership (“SPLP”), previously executed a certain
Employment Agreement dated as of March 26, 1998 (the “Original Employment
Agreement”).  The Original Employment Agreement was modified by that certain
Amendment To Employment Agreement dated as of June 19, 2000 by and between the
APCOA/Standard Parking, Inc. (“A/SP”) and Executive (the “First Amendment”),
that certain Second Amendment To Employment Agreement dated as of December 6,
2000 by and between A/SP and Executive (the “Second Amendment”), that certain
Third Amendment To Employment Agreement dated as of April 1, 2002 by and between
A/SP and Executive (the “Third Amendment”), that certain Fourth Amendment To
Employment Agreement dated December 31, 2003 by and between the Company and
Executive (the “Fourth Amendment”), that certain Fifth Amendment To Employment
Agreement dated December 18, 2008 (the “Fifth Amendment”) and that certain Sixth
Amendment To Employment Agreement made as of January 28, 2009 (the “Sixth
Amendment”).  The Original Employment Agreement, as modified by the First
Amendment, Second Amendment, Third Amendment, Fourth Amendment, Fifth Amendment
and Sixth Amendment, is hereafter referred to as the “Agreement”.  The Company
is the successor-in-interest to all of SPLP’s and A/SP’s rights, and has assumed
all of SPLP’s and A/SP’s obligations, under the Agreement.

 

B.                                    The Company and Executive have agreed to
modify certain provisions of the Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the Recitals, the mutual promises and
undertakings herein set forth, and the sum of Ten Dollars ($10.00) in hand paid,
the receipt and sufficiency of which consideration are hereby acknowledged, the
parties hereby agree that the Agreement shall be deemed modified and amended,
effective immediately, as follows:

 

1.                                       Second 4(c) of the Agreement is hereby
amended to read, in its entirety, as follows:

 

“   (c)                                           Voluntarily by the
Executive.   Executive may terminate his employment by giving written notice
thereof to the Company (which shall include without limitation the Executive’s
election to effectively terminate his employment at the expiration of any given
Employment Period by reason of the Executive’s giving of notice pursuant to
paragraph 1 above), provided, however, that if Executive terminates his
employment for Good Reason, such termination shall not be considered a voluntary
termination by Executive and

 

--------------------------------------------------------------------------------


 

Executive shall be treated as if he had been terminated by the Company pursuant
to paragraph 5(a) below.  “Good Reason” means any of the following:

 

(i)                                     a reduction in the Executive’s Annual
Base Salary that is not accompanied by a similar reduction in annual base
salaries of similarly situated Company executives; or

 

(ii)                                  a reduction in the Executive’s opportunity
to earn an Annual Bonus under the Annual Bonus Program; or

 

(iii)                               a breach by the Company of this Agreement
(including without limitation the provisions of paragraph 2 and paragraph 3(b)
above) after Executive has given to the Company advance written notice of, and a
reasonable opportunity to cure, any such breach; or

 

(iv)                              the Company’s requirement that the Executive
relocate his principal place of business outside of the greater Chicago
metropolitan area.”

 

2.                                       Section 5(d) of the Agreement is hereby
amended by inserting the words “(other than for Good Reason)” after the words
“during the Employment Period”.

 

3.                                       Sections 5(e), 5(f) and 5(g) of the
Agreement, and all references to any such Sections that may appear elsewhere in
the Agreement, are hereby deleted in their entirety.

 

4.                                       Except as expressly modified above, all
of the remaining terms and provisions of the Agreement are hereby ratified and
confirmed in all respects, and shall remain in full force and effect in
accordance with their terms.

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Seventh
Amendment to Employment Agreement as of the day and year first above written.

 

COMPANY:

 

EXECUTIVE:

 

 

 

STANDARD PARKING CORPORATION,

 

 

a Delaware corporation

 

/s/ MICHAEL K. WOLF

 

 

Michael K. Wolf

By:

/s/ JAMES A. WILHELM

 

 

 

James A. Wilhelm

 

 

 

President and Chief Executive Officer

 

 

 

2

--------------------------------------------------------------------------------

 